COUfiJ OFAfPEhl $
                                 Of
                        - HEEV& TuftlCS CJMER
                     VdLOHOSA, SUIT


         B/EAETTE HA0ER     ,
                            *. CouriafAppmhw;
                       .    % Trial Coon Caw no: <77,
  TEXAS WPAttM4M df         f                           *
                                                  m

                            1
                                                        -o   =




                            tot BxTmttdn          I
                           OF
   To TH£ HDWRAfiLE JuO&t
      Com* nou/ Marcus B. hiorffr Htf'ectfw -fc as

                           ^i
            AOi/f &t a So daU
     docMnW GteWttfrtit Undw T?x. R, Aff. P 32
AfP, Lian Ammo)Ljl,(1^2,, to 4ht$ £ou/+.
Mt9lV£ Jlii £DUft{<? Ofd^f OA
wa$due Jogosl 17, Tois/Hw i0? a la/w w/*6 +4* daw
fka4 ti\* J)PPtllm+ Ytbili/tf >lht IwalAa\la+thtAail f&tf on
hill CNMM+9 Unlh 4601 ^PUf 5ft,
                                        PRAYER
                                                   X AtP.fol dd <fti
           ) loL, Us 5
                                                                Pfai/$ Jha+
Court gtaw                           days EX-hei/woiA to prtpaM
9te

A ALL OF THE AttiW 1$ T/?(J£ Am CORRECT To Ttfc
&EST 6F TUL AffEllA/rt HARM tfrWu/L£&D£ MO fltaLLEC-
*T\M j $\u6M UAJBEK PEMA\1Y ffF MZUfW 0A/11 DAY'OF
JU&US7 2015




                                                                        iU)l

                   - INSTITUTIONAL D.IV
                   3f"F[Cifli. LflYIN Pfl'JfS
                         ODMINISTRftTIl'E
   O-T£.CTIVE DflTr: 08/ ] 7/PC11C5
   FROM--TO TEMF-
   START DflTE^^T^JS^ DnT?r
  ftDMIT: KojK.azj:^ wnot>ERj MftRn,£ £:yEF.FTTE
                            •Gfil-   MOUSE:     13" -^i

                                                      0 -00: iTirT* j




             :   GR3NT

  TITLE:
      KF!n




i\>
O
in
w
o
(l)




                  >
             >
                  >


             i
                  *v


                  r

             M
                  5
             tl   H


                  SI



       •<




       M